IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-30606
                          Summary Calendar
                         __________________


RONNIE JAMES,

                                      Petitioner-Appellant,

versus

BURL CAIN, Acting Warden,

                                      Respondent-Appellee.


                        ---------------------

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 93-CV-389-M

                       ----------------------

                         January 14, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

      Ronnie James, a Louisiana prisoner (# 81438), appeals the

district court’s denial of his 28 U.S.C. § 2254 petition for a

writ of habeas corpus as an abuse of the writ.   This court had

reversed and remanded James’ previous appeal of the denial of his

petition, directing the district court to determine:    whether



  *
     Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-30606
                                  -2-

James’ trial counsel had failed to inform James of parole

procedure when James pleaded guilty to second-degree murder in

1976; if so, whether this failure constituted ineffective

assistance of counsel; and whether in these circumstances James

would be prejudiced by having his petition dismissed as an abuse

of the writ.     See James v. Cain, 56 F.3d 662 (5th Cir. 1995).

Because James cannot show prejudice as to his ineffective-

assistance claim, see Armstead v. Scott, 37 F.3d 202, 206, 210-11

(5th Cir. 1994), cert. denied, 115 S. Ct. 1709 (1995), the

district court did abuse its discretion in dismissing his

petition as an abuse of the writ.

     AFFIRMED.